                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA


 UNITED STATES OF AMERICA,

                        Plaintiff,

                   v.

 DAVID CHISHOLM,                           Case No. 3:21-cr-00056-SLG-DMS

                        Defendant.


       ORDER RE FINAL REPORT AND RECOMMENDATION OF THE
            MAGISTRATE JUDGE UPON A PLEA OF GUILTY

      A plea agreement was filed in this case at Docket 13. Pursuant to Rule 11

of the Federal Rules of Criminal Procedure, this matter was referred to the

Honorable Magistrate Judge Deborah M. Smith by the District Court, with the

written and oral consents of Defendant, counsel for Defendant, and counsel for the

United States. A proposed change of plea hearing was held before the magistrate

judge at which Defendant entered a guilty plea to Count 1 of the Felony Information

which is a violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), Unlawful Dispensing and

Distribution of a Controlled Substance.

      Judge Smith issued a Final Report and Recommendation at Docket 20, in

which she recommended that the District Court accept Defendant’s plea of guilty

to Count 1 of the Felony Information.     No objections to the Final Report and

Recommendation have been filed.
      The matter is now before this Court pursuant to 28 U.S.C. § 636(b)(1). The

Court has reviewed the Final Report and Recommendation and adopts it.

Accordingly, IT IS ORDERED that the Court ACCEPTS Defendant’s plea of guilty

to Count 1 of the Felony Information – Unlawful Dispensing and Distribution of a

Controlled Substance, and Defendant is adjudged GUILTY of Count 1. An in-

person Imposition of Sentence hearing is scheduled for September 17, 2021 at

2:00 p.m. in Anchorage Courtroom 3.

      DATED this 23rd day of June, 2021 at Anchorage, Alaska.

                                              /s/ Sharon L. Gleason
                                              UNITED STATES DISTRICT JUDGE




Case No. 3:21-cr-00056-SLG, USA v. Chisholm
Order re Final Report and Recommendation
Page 2 of 2
